Order affirmed, with costs; no opinion.
Concur: Chief Judge DesmoNd and Judges Fuld, Burke, Scileppi and Keating. Judge VAN Voorhis concurs upon the following ground: The requirement outlined in the opinion of Matter of Marks v. Gray (251 N. Y. 90) that the business errand should have prompted the trip appears to have been overruled in Matter of Mahoney v. Stern & Co. (9 N Y 2d 931), which holds that it is sufficient if the journey on which the accident occurred was to serve both a business and a private object. Taking no part: Judge BergaN.